DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 02/18/2022, has been entered.
Claims 3, 6, 18-20 have been canceled.
Claims 1-2, 4-5, 7-17, 21-24 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and species of antibody comprising HVR H1-3, HVR L1-3, VH and VL of SEQ ID NOs: 56-58, 71-73, 46 and 51, respectively, in the reply filed on 02/18/2022 is acknowledged.
Claims 5, 7-12, 14, 16-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 13, 15, 21-24 are currently under examination as they read on an isolated antibody that binds C1s with a higher affinity at neutral pH than at acidic pH.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 13, 15, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a pH-dependent anti-C1s antibody that binds to C1s with a higher affinity at neutral pH than at acidic pH and competes at a neutral pH condition for binding C1s with a reference antibody.  The breadth of the present claims encompass a genus of antibodies defined by their antigen specificity and binding characteristics / function.  The present claims do NOT satisfy the written description requirement for the claimed genus for the following reasons:
The written description requirement for a claimed genus may be satisfied through description of 1) a representative number of species OR 2) disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.


Representative Species
With regard to representative number of species, the instant specification disclosed several species of the anti-C1S antibody (e.g., see pages 12-13).  However, the disclosed species are not sufficient to represent the entire genus.
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).  
The size of the claimed antibody genus comprises substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins. Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52).  
Moreover, it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Therefore, one species is not representative of the claimed genus encompassing the substantial variation due to the high level of polymorphism of antibodies as exemplified by the above references.

Structure-function correlation
	While the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function because antibody CDRs are necessary for binding and they are highly diverse in structure and their sequence does not correlate to binding in a predictable fashion.  
Given the highly diverse nature of antibodies, particularly in the CDRs, by claiming a genus of antibodies defined by the pH-dependent binding characteristic and function of competing with a reference antibody for C1s binding, one of skill in the art cannot envision the structure of an antibody by knowing its binding characteristics and function.  Therefore, the claims do not satisfy the written description requirement as the structure-function correlation of the claimed genus not sufficiently described.

Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 13, 15, 21-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rosenthal et al. (US 2016/0090425 A1; see entire document) as evidenced by . 
Rosenthal et al. taught antibodies that bind C1s and pharmaceutical formulations comprising the antibodies and pharmaceutically acceptable carriers (see, e.g., paragraphs 0035 and 0213).  Although Rosenthal did not explicitly teach the antibody binding to C1s with a higher affinity at neutral pH than at acidic pH, given that the effect of pH on the equilibrium constant of the antigen-antibody complex lies in the pH range of 6.5 and 8.4, Rosenthal’s antibodies would have a lower binding affinity at an acidic pH, e.g., pH 5.0 as evidenced by Millipore Sigma (An Introduction to Antibodies: Antibody-Antigen Interaction” Millipore Sigma [online]; see page 3, Factors Affecting Antigen-Antibody Reactions). Therefore, under the broadest reasonable interpretation, in view of the claim recitation of “acidic pH” reading on any pH below 7, Rosenthal’s antibodies would have a higher affinity at neutral pH than at acidic pH.  Moreover, given that Rosenthal’s antibodies neutralize C1s and one of them is M241 (paragraph 0035) it would compete with the reference antibodies recited in the present claims including the elected species.  The

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 13, 15, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2016/0090425 A1) in view of Ruike et al. (US 2016/0200807 A1).
The teachings of Rosenthal et al. have been discussed above (see supra).  Rosenthal did not specifically teach that the antibody being pH-dependent which binds C1s with a higher affinity at neutral pH than at acidic pH when measured at high calcium concentration as described in the present claims (claim 1) or the antibody comprising histidine residue at the recited positions (claim 2).  However, it would have been obvious to one of ordinary skill in the art to make a pH-dependent antibody because such practice was well known in the art as taught by Ruike et al. (see entire document).  In particular, Ruike et al. taught generating pH-dependent anti-myostatin antibodies by conducting histidine scanning mutagenesis for all CDRs of a monoclonal antibody wherein each and every amino acid in the CDRs was individually mutated to histidine and each histidine-substituted variant was evaluated for KD at a neutral pH (7.4) and acidic pH (5.8) in order to screen for variants with high binding affinity at neutral pH than acidic pH (see, e.g., pages 65-68, Examples 11-14).  Therefore, it would have been within the technical grasp to generate histidine-substitute variants within every CDR residues of Rosenthal’s antibodies in order to obtain a pH-dependent antibody.  As such, the skilled artisan would have arrived at one of the positions as recited in claim 2.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements (e.g., an anti-C1s antibody with known CDR sequences / method to generate pH-dependent histidine-substitute variants) were known in the prior art and one 
One of ordinary skill in the art would have been motivated to make a pH-dependent anti-C1s antibody given that Ruike taught that the pH-dependent antibody has superior properties in antigen neutralization and clearance relative to  its counterpart that binds in a pH-independent manner (paragraph 0166).  Moreover, Ruike et al. also contemplated making an anti-C1s antibody (see paragraph 0387).
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 13, 15, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 17/610,204 and claims 1-26 of copending Application No. 17/046,395.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
The elected species of anti-C1s antibody comprising SEQ ID NOs: 56-58, 71-73, 46 and 51 of is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 12, 2022